Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 10/18/2019 is entered. Claims 1, 4, 7-10, 16 and 19 are amended and claim 6 is canceled. Claims 1-5, 7-20 are pending.
	Applicant’s amendments to Specification filed 12/17/ and 10/18/2019 are entered.

Drawings
2.	Figures 1-13 filed 10/18/2019 are accepted.

EXAMINER'S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Kathy A. Wojtalewicz, on 12/15/2021.
This amendment was discussed to place the Application in condition for allowance.

The application has been amended as follows: 

	 

1.	(CURRENTLY AMENDED) A method comprising:
receiving, at an intermediation server, from at least one provider system, at least one provider object that includes provider object data representing at least one item provided by the at least one provider system;
generating, at the intermediation server, an intermediation object corresponding to the at least one provider object, the intermediation object including intermediation object data and an intermediation object identifier that identifies the intermediation object, the intermediation object data populated with at least a subset of the provider object data based on a mapping between the intermediation object data and the provider object data, the intermediation object and the intermediation object identifier omitting: the provider object data, and any provider object identifier in an original form; and
providing, by the intermediation server, the intermediation object to a client device that requested the at least one item provided by the at least one provider system, the intermediation object provided in place of the at least one provider object,
wherein the generating the intermediation object comprises restructuring at least a portion of the subset of the provider object data according to the mapping, the restructuring impeding an ability of the client device from communicating with the provider system directly regarding the at least one provider object. 

2.	(ORIGINAL) The method of claim 1, further comprising:
storing, at one or more memories, one or more of the intermediation object and the intermediation object identifier in association with one or more of the at least one provider object and the provider object identifier.

3.	(ORIGINAL) The method of claim 1, further comprising:
receiving, at the intermediation server, a plurality of provider objects, 
wherein the intermediation object data is populated with at least a subset of respective provider object data of the plurality of provider objects based on one or more mappings between the intermediation object data and the respective provider object data, the intermediation object and the intermediation object identifier omitting: the respective provider object data, including any respective provider object identifiers, in a respective original form.

4.	(PREVIOUSLY PRESENTED) The method of claim 1, further comprising:
receiving, at the intermediation server, from the client device, a request including the intermediation object identifier; and
requesting, from the at least one provider system, further information associated with the at least one item, based on one or more of: 
at least one of the intermediation object and the intermediation object identifier stored, at one or memories, in association with one or more of the at least one provider object and the provider object identifier; and 
an encrypted version of a portion the at least one provider object included at the intermediation object.

5.	(ORIGINAL) The method of claim 1, wherein the at least one provider object comprises a New Distribution Capability (NDC) offer or an Edifact recommendation.

6.	(CANCELLED)

7.	(PREVIOUSLY PRESENTED) The method of claim 1, wherein the at least one provider object comprises one or more of a provider offer item and a provider service item representing a plurality of items provided by the at least one provider system, and the intermediation object comprises one or more of an intermediation offer item and an intermediation 

8.	(CURRENTLY AMENDED) A server comprising:
a communication interface; and
a controller configured to:
receive, via the communication interface, from at least one provider system, at least one provider object that includes provider object data representing at least one item provided by the at least one provider system;
generate an intermediation object corresponding to the at least one provider object, the intermediation object comprising intermediation object data populated with at least a subset of the provider object data, the intermediation object omitting the provider object data, and any provider object identifier, in an original form;
generate an intermediate identifier from at least a portion of the provider object data arranged in a predetermined format; 
generate an intermediation object identifier by encrypting the intermediate identifier; and
provide the intermediation object and the intermediation object identifier to a client device that requested the at least one item, without storing the intermediation object and the intermediation object identifier,
wherein the generating the intermediation object comprises restructuring at least a portion of the subset of the provider object data according to the mapping, the restructuring impeding an ability of the client device from communicating with the provider system directly regarding the at least one provider object.


receive, via the communication interface, from the client device, in response to providing the intermediation object, the intermediation object identifier with a request for further information associated with the at least one item;
decrypt the intermediation object identifier to obtain the at least the portion of the provider object data; and
request the further information from the at least one provider system using the at least the portion of the provider object data as decrypted.

10.	(PREVIOUSLY PRESENTED) The server of claim 8, wherein the controller is further configured to generate the intermediate identifier from at least the portion of the provider object data arranged in a predetermined format by:
one or more of concatenating, assembling, grouping, and organizing the at least the portion of the provider object data according to the predetermined format.

11.	(ORIGINAL) The server of claim 8, wherein the controller is further configured to generate the intermediate identifier from at least the portion of the provider object data arranged in a predetermined format by:
including, a predetermined format identifier with the portion of the provider object data arranged in the predetermined format.

12.	(ORIGINAL) The server of claim 8, wherein the controller is further configured to generate the intermediation object identifier by including an encryption version identifier with the intermediate identifier after encryption.



14.	(ORIGINAL) The server of claim 8, wherein the intermediation object comprises the intermediation object identifier.

15.	(ORIGINAL) The server of claim 8, wherein the at least one provider object comprises a New Distribution Capability (NDC) offer or an Edifact recommendation.

16.	(CURRENTLY AMENDED) A non-transitory computer-readable medium storing a computer program, wherein execution of the computer program is for: 
receiving, at an intermediation server, from at least one provider system, at least one provider object that includes provider object data representing at least one item provided by the at least one provider system;
generating, at the intermediation server, an intermediation object corresponding to the at least one provider object, the intermediation object including intermediation object data and an intermediation object identifier that identifies the intermediation object, the intermediation object data populated with at least a subset of the provider object data based on a mapping between the intermediation object data and the provider object data, the intermediation object and the intermediation object identifier omitting: the provider object data, and any provider object identifier in an original form; and
providing, by the intermediation server, the intermediation object to a client device that requested the at least one item provided by the at least one provider system, the intermediation object provided in place of the at least one provider object,
wherein the generating the intermediation object comprises restructuring at least a portion of the subset of the provider object data according to the mapping, the restructuring impeding an ability of the client device from communicating with the provider system directly regarding the at least one provider object.

17.	(ORIGINAL) The non-transitory computer-readable medium of claim 16, wherein execution of the computer program is further for:
storing, at one or more memories, one or more of the intermediation object and the intermediation object identifier in association with one or more of the at least one provider object and the provider object identifier.

18.	(ORIGINAL) The non-transitory computer-readable medium of claim 16, wherein execution of the computer program is further for:
receiving, at the intermediation server, a plurality of provider objects, 
wherein the intermediation object data is populated with at least a subset of respective provider object data of the plurality of provider objects based on one or more mappings between the intermediation object data and the respective provider object data, the intermediation object and the intermediation object identifier omitting: the respective provider object data, including any respective provider object identifiers, in a respective original form.

19.	(PREVIOUSLY PRESENTED The non-transitory computer-readable medium of claim 16, wherein execution of the computer program is further for:
receiving, at the intermediation server, from the client device, a request including the intermediation object identifier; and
requesting, from the at least one provider system, further information associated with the at least one item, based on one or more of: 
at least one of the intermediation object and the intermediation object identifier stored, at one or memories, in association with one or more of the at least one provider object and the provider object identifier; and 
an encrypted version of a portion the at least one provider object included at the intermediation object requesting, by the intermediation server, from the provider system, the at least one provider object based on one or more of: the request received from the client device; and the intermediation object identifier; and
receiving, at the intermediation server, from the provider system, the at least one provider object.

20.	(ORIGINAL) The non-transitory computer-readable medium of claim 16, wherein the at least one provider object comprises a New Distribution Capability (NDC) offer or an Edifact recommendation. 

4.	Patent eligibility analysis:
Claims 1-20 are patent eligible.
	Regarding claim 1, the limitations, as drafted and comprising , “ receiving, at an intermediation server, from at least one provider system, at least one provider object that includes provider object data representing at least one item provided by the at least one provider system;
generating, at the intermediation server, an intermediation object corresponding to the at least one provider object, the intermediation object including intermediation object data and an intermediation object identifier that identifies the intermediation object, the intermediation object data populated with at least a subset of the provider object data based on a mapping between the intermediation object data and the provider object data, the intermediation object and the intermediation object identifier omitting: the provider object data, and any provider object identifier in an original form; and providing, by the intermediation server, the intermediation object to a client device that requested the at least one item provided by the at least one provider system, the intermediation object provided in place of the at least one provider object, wherein the generating the intermediation object comprises restructuring at least a portion of the subset of the provider object data according to the mapping, the restructuring impeding an ability of the client device from communicating with the provider system directly regarding the at least one provider object” do not recite any abstract ideas falling within, Mathematical Concepts, or Mental Process or Certain Methods of Organizing Human activity. Therefore claim 1 with its dependent claims 2-5, and 7 are patent eligible.
Since the other two independent claims 8 and 16 recite similar limitations as those of claim 1, they are analyzed on the same basis. Accordingly, independent claim 8 with its dependent claims 9-15 and independent claim 16 with its dependent claims 17-20 are patent eligible.
Pending claims 1-20 are patent eligible.

Allowable Subject Matter

5.	Claims 1-5, 7-20 allowed. Claims 1, 8, and 16 are independent claims. Claims 2-5 and 7 depend from claim 1, claims 9-15 depend from claim 8, and claims 17-20 depedn from claim 16.

The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDS 11/03/2021


Regarding currently amended claim 1, see above, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising receiving, at an intermediation server, from at least one provider system, at least one provider object that includes provider object data representing at least one item provided by the at least one provider system, generating, at the intermediation server, an intermediation object corresponding to the at least one provider object, the intermediation object including intermediation object data and an intermediation object identifier that identifies the intermediation object, the intermediation object data populated with at least a subset of the provider object data based on a mapping between the intermediation object data and the provider object data, the intermediation object and the intermediation object identifier omitting: the provider object data, and any provider object identifier in an original form, and providing, by the intermediation server, the intermediation object to a client device that requested the at least one item provided by the at least one provider system, the intermediation object provided in place of the at least one provider object, wherein the generating the intermediation object comprises restructuring at least a portion of the subset of the provider object data according to the mapping, the restructuring impeding an ability of the client device from communicating with the provider system directly regarding the at least one provider object. 

The reasons for allowance for dependent claims 2-5, and 7 are the same as established for base claim 1 above.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Best prior art of record:
 (i)	Kraus [US Patent 11086822 B1; see claim 1) discloses a method of managing data transmissions to client computing devices comprising receiving a client request for a data request from a content provider, wherein an  intermediary device generates, a compression dictionary made up of a set of the plurality of identifiable fixed length data chunks of executable code corresponding to an executable code maintained on the client computing device,   obtaining, by the intermediary device, data from the content provider, processing, by the intermediary device, the data from the content provider to identify one or more portions of the data from the content provider matching identifiable fixed length data chunks defined in the generated compression dictionary, replacing, by the intermediary device, the identified one or more portions of the data from the content provider with identifiers representative of a matched fixed length data chunk defined in the generated compression dictionary to form updated content from the content provider, and transmitting, by the intermediary device, the updated content from the content provider to the client computing device, wherein transmitting the updated content to the client computing device causes the client computing device to obtain the 

(ii)	Rollins et al. [US Patent 10204363 B2; see Abstract] discloses an intermediary [Integrated order mechanism IOM] intermediating communications between participants over a communications link, wherein participants interact with each other through the IOM such that the IOM is transparent to the participants and they are not aware that the IOM is involved in processing communications. For example, a customer making a purchase from a merchant over the Internet, the IOM facilitates the processing of transactions by processing requests from both the customer and the merchant. Navigation objects may be provided for the communications over a network. For example, a navigation bar may be included on a merchant web page to provide the customer with a link back to a shopping application provided by the IOM.

(iii)	Harpale [US 20020032579 A1; see Abstract & para 0101-0102] discloses a method using an intermediary to facilitate and carry out cross-market electronic trading between a buyer and supplier, wherein each of the buyer, supplier and intermediary are communicating via their computer devices. FIG. 5A shows a supplier quotation 402 is routed dynamically by IDEM Web site 100 to intermediaries and FIG. 5B illustrates this cross-market routing function of IDEM Web site 100. Intermediaries can see bids submitted by suppliers or other intermediaries for a posting. Intermediaries can choose one or more bids that are placed with them and submit one or more final bid to user who has originally posted the request including the functions of  adding mark-up price, adjusting bid quotation, and forwarding modified quotation 500 to Buyer-B1 211 for review.  FIG. 5C illustrates flowchart for cross-market routing function including the step of the IDEM Web site 100 showing details of quotation 402 by 1.sup.st tier bidders to respective intermediaries in private area of the Web site, and the  

	(iv)	(JP 3630389 B2] in the field of dynamic masking and modification of multimedia content based on content specification discloses, comprising a method for changing an object associated with content of a multimedia stream in a multimedia network including a multimedia stream, wherein a content server and a control designated provider are connected via the multimedia network and a client is connected to the multimedia network via a proxy server, the object comprising an identifiable object in the multimedia stream. Based on a request from a client and the proxy server for a content from a content provider, dynamically changing one or more objects in either the content server, the proxy server or the client in one or more dimensions of the multimedia stream based on the content specification and the control specification. The step of dynamically changing further comprises dynamically changing a frame of the video in accordance with a plurality of the control designations and the plurality of content designations, wherein the dynamically changing comprises: Said modifying step comprising masking, blocking or replacing. This is to control over the content that enters homes.

	(v)	FR3069076 A1 cited in the IDS filed 11/03/2020 discloses embodiments for  dynamically delivering content from a content provider system to a user device in response to a request having one or more predefined formats  of the application at the user device such that the  application being associated with an application interface  to receive input data from at least one user through the application interface, the input data comprising a set of data items, each data item having a type and a value.

	

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(i)	Murawaski et al. [US 20080198761 A1; see paras 0035 and 0036] discloses that a cache engine 206 is provided to cache results returned by TSP [Travel Service Provider]  inquiry engine 200 and/or product inquiry engine 202. The TSP may return all possibly relevant products and services, which are by sorted by a filter engine 208. Alternatively the filtering process may occur at an intermediary computer that is an intermediary between the smart client and the travel service provider. Sorting engine 210 is provided to sort the return results in an order specified by the user via the user interface. For example, the sorting filter may be used to sort the results by price, schedule, hotel class, etc.
(ii)	Article, "Standards: Standards keep pace with carriers' needs” published May 2007 in Insurance Networking News: Executive Strategies for Technology Management, 10(10), 1, extracted from Dialog database on 12/17/2021, discloses the technics for form enhancement using IBM software receiving forms electronically. "In a typical auto application, the form provides boxes for information on four drivers," he says. "What if you have six? The new forms remove box space restrictions, so if a user goes over the visible space allowed, the form automatically expands to accommodate their needs." The goal is to enable bi-directional work, so if the agent fills out a form and sends it to a carrier or third-party solution provider, they can extract the data, work with it, repopulate the form and send it back.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625